Per Curiam.
The Board did not fix claimant’s earning capacity, but stated, in a memorandum of decision, that reduced earnings were considered and made no difference in the award. The only finding was that claimant’s average weekly wage, prior to his injury, was the sum of fifty-seven dollars and seventy-five cents. The award was at the rate of twenty dollars per week. The evidence shows that his earnings, since his injury, have not been more than twenty-six dollars and forty cents per week and, at that rate, for only four weeks. Aside from that, they have been from eighteen dollars to twenty-one dollars per week, at the most. He has been willing to work, has worked as much as he could, and has been unable to earn more. So that reduced earnings could not change the rate and a finding as to earning capacity could not change the award. We think, however, that the facts and the conclusions should have been stated in the findings. Van Kirk, P. J., Hinman, Davis, Whitmyer and Hill, JJ., concur. Award affirmed, with costs to the State Industrial Board.